Citation Nr: 9905452	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for a left knee disorder, 
claimed as secondary to the service-connected right knee 
disorder.

(The issue of entitlement to a compensable disability rating 
for multiple, small sebaceous cysts of the left hand and 
right ear, is addressed in a separate decision under the same 
docket number).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976, and from March 1979 to May 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a left 
knee disorder.  

A September 1995 VA memorandum shows that the veteran's 
claims file was not found, and a rebuilt folder was enclosed.


FINDINGS OF FACT

1.  The veteran was treated on numerous occasions during his 
period of active service for right knee problems, beginning 
in December 1980.  In May 1995, the veteran was treated for 
complaints of bilateral knee crepitus.

2.  The evidence on file shows that after the veteran's 
discharge from service, he injured his left knee while 
performing a martial arts "jump," and/or when he stepped 
into a hole.

3.  No competent medical evidence relates the veteran's 
current knee problems to his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Factual Background

The veteran's service medical records show that his lower 
extremities were clinically evaluated as normal on 
examinations conducted in March 1972, February 1976, April 
1977, January 1979, July 1982, August 1984, November 1994, 
and August 1989.  Additionally, the veteran stated that he 
had never experienced "[t]rick" or locked knee on Reports 
of Medical History dated in March 1972, February 1976, April 
1977, January 1979, and July 1982.  

It is also noted that the service medical records show that 
he was treated on numerous occasions for right knee problems 
beginning in December 1980 following an injury that occurred 
during his martial arts class.  The service medical records 
also show that the veteran was treated on numerous occasions 
for left foot problems.  However, with respect to his left 
knee, the only entry occurred in May 1995.  At that time, the 
veteran complained of severe right knee pain and crepitus in 
both knees with "chostochondritis," among other things.  
Physical examination of the knees showed palpable crepitus 
both patella and "lond" crepitus bilaterally.

The veteran underwent various VA medical examinations in 
September 1995 in conjunction with various service connection 
claims, including a right knee disorder.  

On a VA general medical examination, the veteran's 
musculoskeletal system was found to be negative for any 
disease or defect regarding the extremities.  Additionally, 
he had good peripheral pulses in the dorsalis pedis and the 
posterior tibialis.  

On a VA orthopedic examination, the veteran reported that he 
had multiple injuries to his knees over the years, and that 
these injuries were usually related to martial arts as he was 
an instructor.  He reported that he was usually treated with 
non-steroid anti-inflammatory drugs.  Also, he had a history 
of developing an effusion after some of these injuries.  On 
at least one occasion he had an effusion after running.  It 
was noted that he had some physical therapy in the mid-1980s, 
in addition to the usual anti-inflammatory drugs.  However, 
he never required any invasive treatment to his right knee.  
It was also noted that the veteran continued to take 
Ibuprofen on a fairly regular basis, but did not require 
orthopedic appliances.  

On physical examination of the right knee, the examiner noted 
that the veteran did have slight right thigh atrophy 
measuring 20 inches in circumference in the mid-thigh area on 
the right as compared to 20 and 1/2 inches on the left.  Joint 
line measurements were equal bilaterally.  Range of motion 
for the right knee was zero to 135 degrees.  

It was noted that the ligamentous support medially and 
laterally was sound at both zero degrees and at 30 degrees of 
flexion.  The veteran's anterior cruciate ligament was 
clinically intact.  The examiner found that the veteran's 
patella was hypermobile, but did not exhibit any grating and 
there was no crepitus at that time.  Based on the foregoing, 
the examiner's diagnostic impressions included a history of 
multiple strains, right knee, with history of effusion, 
probably related to early degenerative osteoarthritis.  

A September 1995 X-ray of the right knee was normal.  

None of the other VA examinations made any pertinent findings 
with respect to the veteran's knees.

In a December 1995 rating decision, the veteran was granted 
service connection for, among other things, a right knee 
disorder as directly related to his military service.  The RO 
noted that the veteran injured his right knee several times 
in service while instructing or participating in martial 
arts.  A noncompensable (zero percent) disability rating was 
assigned, effective June 1, 1995.

In March 1996, the veteran submitted his claim of entitlement 
to service connection for a left knee disorder.  He noted 
that he was service-connected for a right knee disorder, and 
asserted that he was forced to overuse his left knee due to 
the pain and discomfort of his right knee disorder.  
Therefore, he believed that his left knee should be service-
connected as secondary to his right knee.  

The RO sent the veteran a development letter regarding his 
left knee claim in March 1996.  He was asked to provide a 
medical diagnosis of his left knee condition, and 
verification that the nonservice-connected left knee 
condition was caused by the service-connected right knee 
condition.

In April 1996, the veteran responded to the development 
letter with the submission of a copy of the May 1995 entry 
from his service medical records regarding crepitus of both 
knees.

On file are outpatient treatment records which cover the 
period from February to May 1996.  It was noted in February 
1996 that the veteran had an onset of left knee pain 
beginning in January after a "jump" in martial arts.  The 
veteran reported that his knee hurt a lot at that time, but 
he "babied" it a long time and it seemed to get better.  
However, he reportedly jumped again a couple of days earlier, 
and again had severe, sudden pain.  On examination, the 
veteran's knee was found to be stable in anterior-posterior 
and lateral directions.  There was minimal swelling, and 
tenderness at the medial joint line.  There was also crepitus 
with the knee.  The veteran was assessed with knee pain, and 
possible cartilage.  

X-rays of the left knee showed no bony abnormalities except 
for the presence of an oval sclerotic density in the 
metaphyseal region of the proximal tibia.  It was noted that 
this density would be most compatible with a small bone 
island.  The veteran continued to have left knee problems in 
April 1996.  At that time it was noted that he could not 
fully flex the knee, but that it had never locked.  There was 
also some medial, superior, and patellar swelling, as well as 
crepitus.  Nevertheless, the left knee was again found to be 
stable in anterior-posterior and lateral directions.  The 
assessment was possible meniscal tear.  

A magnetic resonance imaging (MRI) was conducted on the left 
knee in May 1996.  At that time, the clinical history noted 
that the veteran experienced medial pain at rest, lateral 
knee joint line tender.  The MRI showed moderate knee joint 
effusion.  The menisci were intact.  The medial collateral 
ligament (MCL) was thickening, but without edema which was 
noted to be consistent with prior injury.  With respect to 
the lateral collateral ligament (LCL) complex, it was noted 
that the fibular collateral ligament was also thickening 
without associated edema.  Again, it was noted that this was 
consistent with prior injury.  The extensor mechanism was 
normal.  

The tibiofemoral cartilage was intact.  However, the 
patellofemoral cartilage was degenerated with large defects 
within the medial facet and critical zone, and lateral facet 
with probable early subchondral cystic changes, which was 
consistent with Grade-III or IV chondromalacia.  Bone marrow 
was otherwise normal.  Overall impressions included proximal 
anterior cruciate ligament (ACL) tear with associated 
thickening of the MCL and fibular collateral ligament, but 
without associated edema compatible with chronic injury; and 
Grade-III or IV chondromalacia of the patellofemoral 
cartilage.

The veteran underwent VA general medical and orthopedic 
examinations in May 1996.

On the VA general medical examination, the veteran complained 
of discomfort in both knees, among other things.  It was also 
noted that a bunion had been removed from the left big toe, 
and that it was still painful.  The examiner noted that the 
veteran's reported knee discomfort would be referred to the 
orthopedic consultant, and no pertinent findings were made 
regarding either knee on this examination.

On the VA orthopedic examination, the examiner noted that the 
veteran's C-file and service medical records were reviewed in 
detail prior to the examination.  The examiner also noted 
that the veteran had right knee injuries in the service, and 
reported that he had also experienced pain in his left knee 
during service.  However, the examiner noted that the veteran 
did not ever report in on sick call concerning it.  

The veteran reviewed his history of right knee problems, as 
well as his current complaints.  Regarding the left knee, he 
reported that he had no specific injury per say, and that he 
had never reported in sick call because of his left knee.  He 
reported that he had had soreness and aching on the inner 
aspect of the left knee, and he said it was swollen on 
occasion.  Additionally, he reported that in the past few 
months he had had a sense of fullness in the knee, as well as 
some difficulty in fully straightening it out.  About two 
months earlier, he apparently injured it when he stepped into 
a hole and apparently hyperextended it.  

It was noted that the veteran was evaluated at an orthopedic 
clinic, and that there was some suspicion at that time that 
he might have torn cartilage in his knee, and was sent for an 
MRI which was accomplished.  However, he had not received a 
follow-up diagnosis or the results at the time of the VA 
orthopedic examination.  The examiner emphasized that there 
were several entries in the service medical records 
concerning the veteran's right knee, but none on his left 
knee.  

Physical examination of both knees revealed an essentially 
normal gait without evidence of limp or stiffness.  The 
veteran was able to walk on his heels and toes.  Also, he was 
able to squat all the way down and come back up again, and 
was able to hop on each foot.  The examiner noted that there 
was some audible grating of the veteran's knees as he went 
down to the full squat and came back up again.  Range of 
motion for the right knee was zero to 140 degrees, and zero 
to 130 degrees for the left knee.  

It was noted that the veteran developed pain on the posterior 
lateral border of the joint line.  There was no tenderness in 
the right knee, but there was some slight tenderness along 
the medial joint line of the left knee and on the posterior 
lateral joint line as well.  There was no effusion in either 
knee.  Further, the ligaments were all strong, solid, and 
intact without any evidence of laxity or ligamentous 
instability of the knee.  McMurray test was negative on the 
right and there was some slight pain on the medial joint line 
and somewhat posterior lateral joint line on the left.  Pivot 
shift test was negative bilaterally and did not cause pain or 
discomfort.  

Apley's test was negative bilaterally.  Specific repeated 
test for chondromalacia revealed no evidence of gritting or 
grating upon compress or even pain on compression.  
Quadriceps jerk test was negative bilaterally, and the 
veteran had good solid quadriceps mechanism without abnormal 
tracking of either patella.  In short, the examiner found 
that no chondromalacia was identified on examination, despite 
repeated attempts to do so.  Moreover, there were no palpable 
osteophytes or other indication of inflammation or arthritic 
changes of the knee.

Based on the foregoing, the orthopedic examiner diagnosed 
chronic knee pain with intermittent effusion in the right 
knee.  He also diagnosed possible, early degenerative 
changes, not yet evidence on X-ray and no specific findings 
of chondromalacia.  As far as the left knee was concerned, 
the examiner found there was a history of aching pain and 
discomfort, but nothing specific found on physical 
examination except tenderness of the joint lines, as well as 
possible small tear of the lateral meniscus, which apparently 
occurred two months earlier when the veteran stepped in the 
hole.  The examiner also noted that no specific questions 
were asked on the front sheet, so he was not sure what else 
to comment upon.  

X-rays were taken of both the right and left knee.  Four 
views of both knees showed mild joint space narrowing in the 
medial compartment bilaterally, left greater than right.  
Minimal patellofemoral osteophyte formation was seen as well.

In a November 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for left 
knee pain, among other things.  The RO noted that the service 
medical records showed crepitus in both knees with a history 
of "chostochondritis," and that reference to Dorland's 
Illustrated Medical Dictionary (27th edition) did not show a 
disability called "chostochondritis."  

No other mention of, treatment for or diagnosis of chronic 
left knee disability was shown in the service medical 
records.  However, the RO noted that the veteran had a recent 
post service injury to the left knee after he stepped in a 
hole.  Therefore, the RO concluded that the veteran's left 
knee disorder neither occurred in nor was caused by service.  
The veteran was informed of this decision by correspondence 
dated in January 1998.

The veteran submitted his Notice of Disagreement to the above 
rating decision in February 1998.  He contended that he had 
been treated during service for a left knee problem, and it 
was not his fault that the doctor used a term - 
"chostochondritis" - that was not in Dorland's Medical 
Discretionary.  

Furthermore, he reiterated his contention that his right knee 
disorder caused him to overuse his left knee, which resulted 
in his current left knee pain and discomfort.  He also 
emphasized that the May 1996 VA examination showed he had 
left knee pain on the date of his examination.

The veteran underwent a VA orthopedic examination in February 
1998 in regard to his complaints of back pain.  On physical 
examination, he had 1+ reflexes to the knees and ankles which 
were equal.  He also had satisfactory and equal strength of 
the knee extensors, ankle dorsiflexors, and the great toe 
dorsiflexors.  Overall, the examiner found that the veteran 
did not have lower extremity sensory disturbance.  No other 
findings were made regarding the veteran's knees.

A Statement of the Case was issued to the veteran in 
September 1998 regarding his left knee claim, and his 
Substantive Appeal was received in November 1998.  The RO not 
only denied entitlement to service connection for a left knee 
disorder on a direct basis, but also noted the medical 
evidence did not show that left knee pain was secondary to a 
service-connected disability.  The veteran noted that he had 
been treated for a knee condition in May 1995 prior to his 
discharge, and that the May 1996 MRI showed chondromalacia of 
the left knee within his first post-service year.  He 
contended that the condition he was claiming did not first 
occur when he stepped in a hole in early 1996.  He maintained 
that his problems started long before that time.

Analysis

In the instant case, the Board finds that the veteran has not 
presented a well-grounded claim of entitlement to service 
connection for a left knee disorder.  The Board notes that 
the service medical records show that the veteran was seen in 
May 1995 for complaints of severe right knee pain and 
crepitus of both knees.  As stated above, the RO stated on 
review of the Dorland's Medical Dictionary that there was no 
definition for the identified associated condition of 
"chostocondritis."  While this may be true, the Board notes 
that there is a disability "costochondritis."  

Given the similarity in spelling, it would appear that the 
term used in the service medical records was probably a 
misspelling of this condition.  For definitional purposes 
only, the Board notes that costochondritis is inflammation of 
one or more costal cartilages characterized by local 
tenderness and pain of the anterior chest wall that may 
radiate, but without the local swelling typical of Tietze's 
syndrome.  STEDMAN'S MEDICAL DICTIONARY 403 (26th ed. 1995).  
Although this definition shows that the condition of 
costochondritis was not directly related to the veteran's 
complaints of knee pain, it is irrelevant as the evidence 
shows that the veteran was treated during service for left 
knee problems.  This medical evidence, plus the veteran's own 
account of in-service left knee discomfort, satisfies the 
requirement of in-service injury or disability for the 
purpose of determining whether his claim is well-grounded.

There is also medical evidence indicating current left knee 
problems in the form of the May 1996 MRI, the outpatient 
treatment records, and the May 1997 VA orthopedic 
examination.  However, there is no evidence on file that 
relates the veteran's current left knee problems to his 
period of active service other than the veteran's contentions 
that his left knee is secondary to his service-connected 
right knee disorder.  Such a determination of medical 
causation requires competent medical evidence in order to 
have probative value.  Grottveit, at 93; Caluza at 504.  
Nothing in the claims folder shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot well ground the claim of service 
connection for a left knee disorder.  Grottveit at 93; Caluza 
at 504.

The Board notes that the veteran has indicated continuity of 
symptomatology of his left knee problems since his period of 
service, and noted that his MRI showed chondromalacia within 
his first post-service year.  The appellant in Savage also 
provided evidence as to in-service symptoms and continuity of 
associated complaints subsequent to his release from service.  

Thus, the veteran's assertions are the type of evidence, for 
purposes of well groundedness, which is generally presumed 
credible because it is not inherently incredible or beyond 
the competence of the veteran, as a lay person, to observe.  
Nevertheless, notwithstanding the veteran's showing of in-
service left knee problems and post service continuity of 
symptomatology, medical expertise is required in the instant 
case to relate these left knee problems etiologically to his 
in-service and post-service symptoms.  Such expertise is 
necessary in the instant case due to the fact that the 
medical evidence indicates that the veteran's current knee 
problems, including the chondromalacia, are the result of 
post-service injuries.  

The outpatient records indicate that the left knee problems 
are the result of a "jump" during martial arts.  
Additionally, the May 1997 VA orthopedic examination 
indicates that the left knee problems are the result of the 
veteran stepping in a hole.  In Savage, it was held that in a 
case where the disability is of the type as to which lay 
observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed disabilities.  
Since no such evidence is on file, the Board finds that the 
veteran's claim is not well-grounded and must be denied.  

The Board also notes that in the alternative the veteran has 
contended that his left knee disorder is due to overuse to 
accommodate his service-connected disability of the right 
knee.  To reiterate, the veteran is not shown to possess the 
requisite medical skills and/or training to be able to 
comment as to etiology or causation of a medical disorder, 
and is clearly alleging a fact beyond his competence to do 
so.  Espiritu v. Derwinski, 2 Vet. App. 192 (1992); King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).  The veteran has not 
provided any competent medical evidence to show that there 
exists any causal relationship between his service-connected 
right knee disability and the development of a chronic 
acquired disorder of the right knee.  No basis exists upon 
which to predicate a grant of service connection for a left 
knee disorder on a secondary basis.  The claim of secondary 
service connection is accordingly not well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
fact that the veteran has not met the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board also finds that the RO has advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  Furthermore, since the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of this claim is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a left knee disorder, 
claimed as secondary to the service-connected right knee 
disorder, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

